Citation Nr: 1108133	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  03-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a vaginal disorder.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 27, 2009, and to a rating in excess of 70 percent thereafter.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from February 1999 to September 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, established service connection for PTSD, evaluated as 50 percent disabling; and denied the claims of entitlement to service connection for a vaginal disorder and TDIU.

The RO in St. Petersburg, Florida, currently has jurisdiction over the Veteran's VA claims folder.

This case was previously before the Board in January 2004 and October 2007.  In January 2004, the Board remanded the case for additional development.  Thereafter, by an October 2007 decision, the Board denied a rating in excess of 50 percent for PTSD, entitlement to a TDIU, as well as entitlement to service connection for a vaginal disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

By a September 2009 Order, the Court, pursuant to a joint motion, vacated the Board's decision and remanded the case for compliance with the instructions of the joint motion.

The Board also notes that a recent January 2010 rating decision assigned an increased rating of 70 percent for the service-connected PTSD, effective July 27, 2009.  As the Veteran's disagreement with the initial 50 percent rating remains in appellate status by virtue of the Court's September 2009 Order, the Board has identified the current appellate issue to reflect this action.

For the reasons detailed below, the Board finds that further development is required in order to comply with the instructions of the joint motion.  Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board found in the October 2007 decision that, among other things, the duties to notify and assist had been satisfied.  However, the joint motion which was the basis for the Court's September 2009 Order, contended that VA did not satisfy its statutory duty to assist, notwithstanding the Board's conclusion to the contrary.  Specifically, it was noted that VA remanded the case in January 2004 for VA medical examinations, but that the March 2006 letter notifying the Veteran of these scheduled examinations was apparently sent to the wrong address.  Therefore, the joint motion contended that the case should be remanded for VA medical examinations in accord with the January 2004 Board remand.

The Board notes that it is well settled that "[w]here a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues."  See Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  Moreover, the Court has specifically held that this principle applies to Court decisions on cases remanded to the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).  In addition, the Court has held that a corollary principle is the "Mandate Rule": "a lower court is generally bound by the terms of the mandate and has no power or authority to deviate from that mandate."  Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (For purposes of this analysis, this Court's position is analogous to that of a 'circuit court,' while the [Board] stands somewhat in the position of a district court.)  Further, the Court has held once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. 
§ 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

In view of the foregoing, the Board must remand this case to accord the Veteran the type of examinations directed by the January 2004 remand.

Since new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding medical records regarding the treatment the Veteran has received for her PTSD and vaginal disorder should be obtained while this case is in remand status.

Accordingly, the case is REMANDED for the following:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for her PTSD and vaginal disorder since December 2004.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be accorded a gynecological examination to evaluate the nature and etiology of her vaginal disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

The examiner must express an opinion as to the presence, etiology and onset of any vaginal and/or gynecologic pathology.  Specifically, the examiner is requested to provide an opinion as to whether it is: 
a.) more likely than not (i.e., probability greater than 50 percent); b.) at least as likely as not (i.e., probability of 50 percent); c.) or less likely than not (i.e., probability less than 50 percent) that any current vaginal or gynecological pathology, if any, is related to the Veteran's service-connected PTSD disability based on sexual assault or to any incident of service.  A complete rationale for any opinion expressed must be provided.

The results of all pertinent testing and examinations of record should be discussed.

3.  A VA social and industrial survey should be conducted in order to clarify the Veteran's medical, social, educational, and employment history.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education, employment history, social adjustment, and current behavior and health.  The social worker should offer an assessment of the Veteran's current functioning and identify the conditions which limit her employment opportunities.  Any potential employment opportunities should be identified.  The claims folder must be made available to the social worker in conjunction with the survey as it contains important historical data.  Distinctions between service and nonservice-connected disorders should be noted.

4.  After the aforementioned documents have been obtained, the AMC/RO should schedule the Veteran for an examination by a psychiatrist to determine the nature and extent of her service-connected PTSD.  The entire claims folder must be made available to the examiner in conjunction with the examination.  All appropriate testing should be accomplished.  If the examiner diagnoses disabilities in addition to the service-connected PTSD, the examiner should specifically indicate the manifestations and degree of disability due to the service-connected PTSD, as opposed to other diagnosed conditions.  If the various manifestations and degree of disability attributable to the service-connected PTSD cannot be distinguished from nonservice-connected conditions, the examiner should so indicate and explain the reasons for that conclusion.

In addition to the current Global Assessment of Functioning (GAF) Score, the examiner should review the record and provide GAF score(s) indicating the level of impairment produced by the service-connected PTSD for the years from 2000 to the present.  The examiner should also comment on the degree of industrial
/occupational and social impairment produced solely by the service-connected PTSD, if possible.


5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained since the RO last adjudicated this appeal, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


